                                                                                                               Case 2:20-cv-00195-JAM-CKD Document 134 Filed 02/03/21 Page 1 of 3


                                                                                                           1    THOMAS J. SCHMITZ
                                                                                                                tsfoot49@gmail.com
                                                                                                           2    DIANNE MALLIA
                                                                                                                deedamallia@gmail.com
                                                                                                           3    1753 Woodleaf Circle
                                                                                                                Roseville, CA 95747
                                                                                                           4    Telephone: (707) 694-8158

                                                                                                           5    Plaintiffs Pro Se

                                                                                                           6    PETER J. HIRSIG (State Bar No. 197993)
                                                                                                                peter.hirsig@mcnamaralaw.com
                                                                                                           7    ADAM C. YOUNG (State Bar No. 287460)
                                                                                                                adam.young@mcnamaralaw.com
                                                                                                           8    MCNAMARA, NEY, BEATTY, SLATTERY,
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                BORGES & AMBACHER LLP
                                                                                                           9    639 Kentucky Street, First Floor
                                                                                                                Fairfield, CA 94533
                                                                                                          10    Telephone: (707) 427-3998
                                                         639 KENTUCKY STREET, FAIRFIELD, CA 94533 -5530




                                                                                                                Facsimile: (707) 427-0268
                                                                                                          11
                                                                                                                Attorneys for Defendants ADAMS, ANDALUZ, ASHE,
                                                                                                          12    ASMAN, BRANMAN, BRIZENDINE, BROCKENBOROGH,
                                                                   TELEPHONE: (707) 427-3998




                                                                                                                CEBALLOS, HEATLEY, J. JOHNSON, R. JOHNSON,
                                                                      ATTORNEYS AT LAW




                                                                                                          13    LEIDNER, PONCIANO, RAMKUMAR, REKART,
                                                                                                                ROBINSON, RUDAS, M. SMITH, C. SMITH, TIEBROCK,
                                                                                                          14    TOCHE, WAINE, and CALIFORNIA DEPARTMENT OF
                                                                                                                CORRECTIONS AND REHABILITATION (CDCR)
                                                                                                          15

                                                                                                          16                                 UNITED STATES DISTRICT COURT

                                                                                                          17                                 EASTERN DISTRICT OF CALIFORNIA

                                                                                                          18

                                                                                                          19    Estate of WILLIAM SCHMITZ, deceased,         Case No. 2:20CV00195 JAM CKD (PS)
                                                                                                                by and through THOMAS J. SCHMITZ
                                                                                                          20    and DIANNE MALLIA, as Successors in          STIPULATION AND [PROPOSED]
                                                                                                                Interest; THOMAS SCHMITZ,                    ORDER EXTENDING TIME TO
                                                                                                          21    Individually; and DIANNE MALLIA,             RESPOND TO PLAINTIFFS' THIRD
                                                                                                                Individually,                                AMENDED COMPLAINT
                                                                                                          22
                                                                                                                               Plaintiffs,                   Trial Date:   TBD
                                                                                                          23                                                 Action Filed: 7/16/2020
                                                                                                                       vs.
                                                                                                          24
                                                                                                                A. ASMAN, et al.,
                                                                                                          25
                                                                                                                               Defendants.
                                                                                                          26
                                                                                                          27

                                                                                                          28
                                                                                                                STIPULATION AND [PROPOSED] ORDER
                                                                                                                EXTENDING TIME TO RESPOND TO
                                                                                                                PLAINTIFFS' THIRD AMENDED COMPLAINT
                                                                                                               Case 2:20-cv-00195-JAM-CKD Document 134 Filed 02/03/21 Page 2 of 3


                                                                                                           1          Plaintiffs ESTATE OF WILLIAM SCHMITZ, deceased, THOMAS SCHMITZ,

                                                                                                           2   individually, and DIANNE MALLIA, individually (“Plaintiffs”) and Defendants ADAMS,

                                                                                                           3   ANDALUZ, ASHE, ASMAN, BRANMAN, BRIZENDINE, BROCKENBOROGH, CEBALLOS,

                                                                                                           4   HEATLEY, J. JOHNSON, R. JOHNSON, LEIDNER, PONCIANO, RAMKUMAR, REKART,

                                                                                                           5   ROBINSON, RUDAS, M. SMITH, C. SMITH, TIEBROCK, TOCHE, WAINE, and

                                                                                                           6   CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION (CDCR)

                                                                                                           7   (“Defendants”) stipulate and agree that the above-named defendants may have until February 18,

                                                                                                           8   2021 to respond to Plaintiffs’ Third Amended Complaint. (ECF No. 130.)
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                           9          The parties agree that good cause exists for the requested extension because of the large

                                                                                                          10   number of named defendants represented by the undersigned counsel (26), and the number and
                                                         639 KENTUCKY STREET, FAIRFIELD, CA 94533 -5530




                                                                                                          11   complexity of the various causes of action asserted against each. There have been no prior

                                                                                                          12   extensions of time for the above-named defendants to respond to the Third Amended Complaint.
                                                                   TELEPHONE: (707) 427-3998
                                                                      ATTORNEYS AT LAW




                                                                                                          13          IT IS SO STIPULATED.

                                                                                                          14   Dated: February 1, 2021             THOMAS J. SCHMITZ
                                                                                                          15

                                                                                                          16   By:                                 /s/ Thomas J. Schmitz (as authorized on 2/1/21)
                                                                                                                                                   Thomas J. Schmitz
                                                                                                          17
                                                                                                               Dated: February 1, 2021             DIANNE MALLIA
                                                                                                          18

                                                                                                          19
                                                                                                               By:                                 /s/ Dianne Mallia (as authorized on 2/1/21)
                                                                                                          20                                       Dianne Mallia

                                                                                                          21
                                                                                                               Dated: February 1, 2021             MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                                                          22                                       BORGES & AMBACHER LLP
                                                                                                          23
                                                                                                               By:                            /s/ Adam C. Young _______________
                                                                                                          24                                  Peter J. Hirsig
                                                                                                                                              Adam C. Young
                                                                                                          25                                  Attorneys for Defendants ADAMS, ANDALUZ, ASHE,
                                                                                                                                              ASMAN, BRANMAN, BRIZENDINE,
                                                                                                          26
                                                                                                                                              BROCKENBOROGH, CEBALLOS, HEATLEY, J.
                                                                                                          27                                  JOHNSON, R. JOHNSON, LEIDNER, PONCIANO,
                                                                                                                                              RAMKUMAR, REKART, ROBINSON, RUDAS, M.
                                                                                                          28    STIPULATION AND [PROPOSED] ORDER          2
                                                                                                                EXTENDING TIME TO RESPOND TO
                                                                                                                PLAINTIFFS' FIRST AMENDED REQUESTS
                                                                                                                FOR PRODUCTION
                                                                                                               Case 2:20-cv-00195-JAM-CKD Document 134 Filed 02/03/21 Page 3 of 3


                                                                                                           1                                  SMITH, C. SMITH, TIEBROCK, TOCHE, WAINE, and
                                                                                                                                              CALIFORNIA DEPARTMENT OF CORRECTIONS AND
                                                                                                           2                                  REHABILITATION (CDCR)
                                                                                                           3

                                                                                                           4

                                                                                                           5

                                                                                                           6                                         ORDER

                                                                                                           7   PURSUANT TO STIPULATION, IT IS SO ORDERED.

                                                                                                           8
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                               Dated: February 3, 2021
                                                                                                           9                                          _____________________________________
                                                                                                                                                      CAROLYN K. DELANEY
                                                                                                          10                                          UNITED STATES MAGISTRATE JUDGE
                                                         639 KENTUCKY STREET, FAIRFIELD, CA 94533 -5530




                                                                                                          11

                                                                                                          12
                                                                   TELEPHONE: (707) 427-3998
                                                                      ATTORNEYS AT LAW




                                                                                                          13

                                                                                                          14

                                                                                                          15

                                                                                                          16

                                                                                                          17

                                                                                                          18

                                                                                                          19

                                                                                                          20
                                                                                                          21

                                                                                                          22

                                                                                                          23

                                                                                                          24

                                                                                                          25

                                                                                                          26
                                                                                                          27

                                                                                                          28    STIPULATION AND [PROPOSED] ORDER       3
                                                                                                                EXTENDING TIME TO RESPOND TO
                                                                                                                PLAINTIFFS' FIRST AMENDED REQUESTS
                                                                                                                FOR PRODUCTION
